DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (2003/0007664, provided by applicant) [Davis] in view of Caudell (2017/0034579).
Regarding claims 1, 8, and 15, Davis discloses a method comprising: receiving, by a computing device, a transport signal stream (e.g. PPV content, paragraph 0023); detecting a marker inserted in the transport signal stream at a point in time of the transport signal stream (watermark, paragraph 0024), the marker indicating control of a trick mode to be enforced for a time duration subsequent to the point in time of the transport signal stream during presentation of content associated with the transport signal stream; and enforcing, during the presentation of the content associated with the transport signal stream, control of the trick mode in accordance with one or more instructions received by the computing device based on the marker (usage rules, paragraph 0023).

In an analogous art, Caudell teaches automatically disabling the use of fast forward trick mode during presentation of commercials to ensure that commercial exposure bought by advertisers is seen by viewers (paragraph 0005).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Davis to include disclose the transport signal stream comprises one or more first segments associated with content and one or more second segments associated with an advertisement, wherein the detected marker specifically disables the use of fast forward trick mode during presentation of the one or more second segments, wherein the fast forwarding trick mode is enabled during presentation of the one or more first segments, as taught by Caudell, for the benefit of ensuring that commercial exposure time purchased by advertisers is used to display commercials in their entirety.

Regarding claims 2, 9, and 16, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, wherein the marker comprises the one or more instructions (Davis paragraph 0024).

Regarding claims 3, 10, and 17, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 2, 9, and 16, wherein the one or more instructions comprise information regarding at least one of time point offsets, content duration, or the 

Regarding claims 4, 11, and 18, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, wherein the marker comprises a universal unique identifier (8 bit watermark, Davis paragraph 0024).

Regarding claims 5, 12, and 19, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, further comprising sending, to a trick mode controller, an indication that the marker has been encountered at the point in time of the transport signal stream (“watermark data is decoded from incoming video” Davis paragraph 0011).

Regarding claims 6, 13, and 20, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, further comprising: sending, to a trick mode controller, a request for the one or more instructions; and receiving, from the trick mode controller, the one or more instructions (central processor of receiver device performs operations disclosed by Davis, see for example paragraphs 0006 and 0011, wherein data is both extracted and in turn acted upon by a receiver device decoding a received transport stream, such that a user attempting to perform trick mode play during a presentation, permission is first acquired from said controller, see paragraphs 0023-0024).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421